Form 51-102F3 Material Change Report Item 1 Name and Address of Company Canplats Resources Corporation #1180 – West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change October 24, 2007 Item 3 News Release The news release dated October 24, 2007 was disseminated through Canada Stockwatch and Market News. Item 4 Summary of Material Change Canplats Resources Corporation (the “Company”) reported that it has granted incentive stock options to directors, officers, employees and consultants of the Company, to purchase up to 1,620,000 common shares of the Company.The options are exercisable for a period of five years at a price of $0.44 per share.The options were granted under and are subject to the terms and conditions of the Company’s November21,2003 Stock Option Plan. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated October 24, 2007. 5.2Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Assistant Corporate Secretary 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 24th day of October, 2007. October 24, 2007 TSX Venture Symbol: CPQ CANPLATS GRANTS INCENTIVE STOCK OPTIONS Vancouver, BC - Canplats Resources Corporation (TSX Venture: CPQ) is pleased to announce that it has granted incentive stock options to directors, officers, employees and consultants of the Company, to purchase up to 1,620,000 common shares of the Company.The options are exercisable for a period of five years at a price of $0.44 per share.The options were granted under and are subject to the terms and conditions of the Company’s November21,2003 Stock Option Plan. For further information, contact: Corporate Information Canplats Resources Corporation R.E. Gordon Davis Chairman, President and C.E.O. Direct: (604) 484-8220 Paul LaFontaine Director, Investor Relations Direct: (604) 484-8212 NA Toll-Free: (866) 338-0047 info@canplats.com http://www.canplats.com Investor Inquiries G2 Consultants Corporation NA Toll-Free: (866) 742-9990 Tel: (604) 742-9990 Fax: (604) 742-9991 canplats@g2consultants.com To receive Canplats’ news releases by e-mail, contact Paul LaFontaine, director, investor relations, at info@canplats.com or (866) 338-0047.The TSX Venture Exchange has neither approved nor disapproved of the information contained herein.
